DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-21 have been examined and rejected. This is the first Office action on the merits.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 1-4 respectively of U.S. Patent 11,093,114 as shown below in the table. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4 of U.S. Patent 11,093,114 contain every element of claims 1-5 of the instant application and thus anticipates the claims of the instant application.

Instant Application 17/388866
U.S. Patent No. 11,093,114
Claim 1
Claim 1
1.A method of presenting a menu on a computer system, the method comprising:

presenting, on a display communicatively coupled with the computer system, a menu based on an execution of a menu application, wherein the menu comprises a plurality of application windows, each of the plurality of application windows corresponds to a different application of the computer system and is presented in a glanced state with content of a corresponding application;
1. A method implemented by a computer system, the method comprising: 

presenting, on a display communicatively coupled with the computer system, a menu based on an execution of a menu application, wherein: the menu comprises a plurality of application windows, each of the plurality of application windows corresponds to a different application of the computer system and is presented in a glanced state according to a first window size with content of a corresponding application, and
instantiating, based on the presentation of the menu, an application module that has parameters common to the different applications; 
instantiating, based on the presentation of the menu, an application module that has parameters common to the different applications; 

receiving a user interaction with a window of the plurality of application windows;
presenting, on the display, a window in a focused state based on a user interaction;
presenting, on the display, the window in a focused state based on the user interaction, wherein the window and the content are resized in the focused state based on a second window size; 

receiving a user selection of the window while the window is in the focused state;
presenting, on the display, the window in a selected state based on a user selection of the window, wherein the window and the content are resized in the selected state and wherein the window includes one or more selectable controls; 
 presenting, on the display, the window in a selected state based on the user selection of the window, wherein the window and the content are resized in the selected state based on a third window size and wherein the window includes one or more selectable controls; 
updating, based on the window being in the selected state, the application module to include parameters specific to the corresponding application and to present an overlay window reproducing the window in the selected state; and 
updating, based on the window being in the selected state, the application module to include parameters specific to the corresponding application and to present an overlay window reproducing the window in the selected state;
presenting, on the display, the overlay window coextensive with and over the window in the selected state, the overlay window comprising the content.
presenting, on the display, the overlay window coextensive with and over the window in the selected state, the overlay window presented according to the third window size and comprising the content; and 

dismissing, by terminating the execution of the menu application, the presentation of the window based on the presentation of the overlay window.


Claim 2
Claim 1
2. The method of claim 1, further comprising: dismissing, by terminating the execution of the menu application, the presentation of the window based on the presentation of the overlay window.
... dismissing, by terminating the execution of the menu application, the presentation of the window based on the presentation of the overlay window.


Claim 3
Claim 2
3. The method of claim 1, wherein the presentation of the window in the selected state comprises a first presentation of a selectable action as being performable on the window, and wherein the presentation of the overlay window comprises a second presentation of 4 the selectable action as being performable on the overlay window.
2. The method of claim 1, wherein the presentation of the window in the selected state comprises a first presentation of a selectable action as being performable on the window, and wherein the presentation of the overlay window comprises a second presentation of the selectable action as being performable on the overlay window.


Claim 4
Claim 3
4. The method of claim 3, wherein the selectable action is a picture-in-picture action, and further comprising: 

presenting, on the display, video game content of a video game application executed on the computer system; 

receiving a user selection of the selectable action; and 

presenting the content of the application as a picture-in-picture within the video game content.
3. The method of claim 2, wherein the selectable action is a picture-in-picture action, and further comprising: 

presenting, on the display, video game content of a video game application executed on the computer system; 

receiving a user selection of the selectable action; and 

presenting the content of the application as a picture-in-picture within the video game content.


Claim 5
Claim 4
5. The method of claim 3, wherein the selectable action is a pin-to-side action, and further comprising: 

presenting, on the display, video game content of a video game application executed on the computer system; 

receiving a user selection of the selectable action; and 

presenting the overlay window as a pinned window adjacent to the video game content.
4. The method of claim 2, wherein the selectable action is a pin-to-side action, and further comprising: 

presenting, on the display, video game content of a video game application executed on the computer system; 

receiving a user selection of the selectable action; and 

presenting the overlay window as a pinned window adjacent to the video game content



5.	Claims 8-12 (Computer Readable Storage Medium) of the instant application recite similar limitations as that of claims 1-5 (Method) in the instant application. Therefore, similar to the chart above, claims 8-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 1-4 respectively of U.S. Patent 11,093,114 because claims 1-4 of U.S. Patent 11,093,114 anticipates claims 8-12 of the instant application.

6.	Claims 15-19 (System) of the instant application recite similar limitations as that of claims 1-5 (Method) in the instant application. Therefore, similar to the chart above, claims 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 1-4 of U.S. Patent 11,093,114 because claims 1-4 of U.S. Patent 11,093,114 anticipates claims 15-19 of the instant application.

7.	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,093,114 in view of Yun et al (Pub. No. US 2014/0007013).

Instant Application 17/388866
U.S. Patent No. 11,093,114
Claim 6
Claim 5
6. The method of claim 3, further comprising: presenting, on the display, video game content of a video game application executed on the computer system; 

receiving a user selection of the selectable action; 

performing the selectable action on the overlay window while the execution of the video game application and the presentation of the video game content continue; and 

changing, upon performing the selectable action, user control from the overlay window to the video game content, wherein the menu is presented in a layer over the video game content in response to user input requesting the menu.
5. The method of claim 2, further comprising: presenting, on the display, video game content of a video game application executed on the computer system; 

receiving a user selection of the selectable action; 

performing the selectable action on the overlay window while the execution of the video game application and the presentation of the video game content continue; and 

changing, upon performing the selectable action, user control from the overlay window to the video game content.


Patent ‘114 does not expressly teach wherein the menu is presented in a layer over the video game content in response to user input requesting the menu. Yun discloses displaying a list of applications overlaid on an execution screen of an application in response to user input [paragraphs 143-144, figure 10; paragraphs 151-152, figure 12]. The application may be a video game [paragraph 6]. This would allow the user to remain aware of the context of the video game while displaying the menu. It would have been obvious to one of ordinary skill in the art at the time the invention was made to present the menu overlaid on a video game, as taught by Yun. This would allow the user to remain aware of the context of the video game while displaying the menu.

8.	Claims 13 (Computer Readable Storage Medium) and 20 (System) of the instant application recite similar limitations as that of claim 6 (Method) in the instant application. Therefore, similar to the chart above, claims 13 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,093,114 in view of Yun et al (Pub. No. US 2014/0007013).

9.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,093,114, in view of Yun et al (Pub. No. US 2014/0007013), and further in view of Jin et al (Pub. No. US 2014/0298253).
	Patent ‘114-Yun teach all the limitations of claim 6. Patent ‘114-Yun do not expressly teach the claim further comprising: presenting, in the layer, a plurality of windows of the menu in the glanced state, the plurality of windows comprising the window; receiving a user scroll through the plurality of windows; and presenting, in the layer, the window in the focused state based on the user scroll being over the window. Jin discloses that a window may be displayed in three modes – a reduced mode, a general mode, and an expanded mode [Jin, paragraph 278]. When in reduced mode and the user inputs a tap gesture to one of the windows, the tapped window is changed to a general mode, which is a larger size [Jin, paragraphs 323-324; figure 46(b)-(c)]. This would allow the user to more easily see contents of various application at different detail levels when multi-tasking. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide as part of the list of items of Patent ‘114-Yun, the three different modes of windows that are navigable by the user, as taught by Jin. This would allow the user to more easily see contents of various application at different detail levels when multi-tasking.

10.	Claims 14 (Computer Readable Storage Medium) and 21 (System) of the instant application recite similar limitations as that of claim 7 (Method) in the instant application. Therefore, claims 14 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,093,114 in view of Yun et al (Pub. No. US 2014/0007013), and further in view of Jin et al (Pub. No. US 2014/0298253) as discussed above.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (Pub. No. US 2014/0007013), in view of Jin et al (Pub. No. US 2014/0298253), and further in view of Jeong et al (Pub. No. US 2016/0062552).

Claims 8-14 (Computer-Readable Storage Medium)
12-1.	Regarding claim 8, Yun teaches the claim comprising: presenting, on a display communicatively coupled with the computer system, a menu based on an execution of a menu application, wherein the menu comprises a plurality of application windows, each of the plurality of application windows corresponds to a different application of the computer system and is presented in a glanced state with content of the corresponding application, by disclosing displaying a list of a plurality of applications being executed on the foreground and the background [paragraphs 144, 152]. The list of the applications may include preview screens for the respective applications, and may include icons corresponding to the respective applications [paragraphs 145, 159; figures 10, 12]. 
	Yun teaches instantiating, based on the presentation of the menu, an application module that has parameters common to the different applications, by disclosing providing a control menu for an application in the list [paragraphs 110, 153] that allow the user to provide input to execute various functions of the application [paragraphs 111-113, 125]. 
Although Yun discloses receiving a first touch applied to one of the items in [figure 12] (which may be a preview of the application [paragraph 159]) and displaying a preview screen of the application corresponding to the touched item [paragraph 153], Yun does not expressly teach presenting, on the display, a window in a focused state based on a user interaction; presenting, on the display, the window in a selected state based on a user selection of the window, wherein the window and the content are resized in the selected state and wherein the window includes one or more selectable controls. Jin discloses displaying a window band in which a plurality of windows for displaying an execution result of an application are arranged to be adjacent to each other [paragraphs 146, 150, 157; figure 3]. A window may be displayed in three modes – a reduced mode, a general mode, and an expanded mode [paragraph 278]. When in reduced mode and the user inputs a tap gesture to one of the windows, the tapped window is changed to a general mode, which is a larger size [paragraphs 323-324; figure 46(b)-(c)]. When a user inputs a tap gesture to a window in general mode, the device may display the window in an expanded mode, which is larger in size [paragraphs 279, 296; figure 36(a)-(b)]. The expanded mode may contain selectable controls [paragraph 314, lines 20-27]. This would allow the user to more easily see contents of various application at different detail levels when multi-tasking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide as part of the list of items of Yun, the three different modes of windows, as taught by Jin. This would allow the user to more easily see contents of various application at different detail levels when multi-tasking. 
Yun-Jin do not expressly teach updating, based on the window being in the selected state, the application module to include parameters specific to the corresponding application and to present an overlay window reproducing the window in the selected state; and presenting, on the display, the overlay window comprising the content. Jeong discloses displaying a window tray relating to a multi window output including items corresponding to a plurality of applications [paragraph 101; figure 5A]. When an event relating to the selection of a list item occurs, the display control module may output a preview image relating to the list item in a predetermined area of the display [paragraph 118, lines 1-4]. The preview image may be a pop-up window form supported by the application of the list item [column 118, lines 4-9]. When an event relating to the preview image occurs, the display control module may execute an application and output information corresponding to execution on the display in the form of a pop-up window [paragraph 118, lines 9-13]. This would allow a user to more quickly select an appropriate application from the menu for full execution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display an overlay window executed by the application comprising information and controls as displayed in the expanded mode, as taught by Jeong. This would allow a user to more quickly select an appropriate application from the menu for full execution.

12-2.	Regarding claim 9, Yun-Jin-Jeong teach all the limitations of claim 8, wherein the operations further comprise: dismissing, by terminating the execution of the menu application, the presentation of the window based on the presentation of the overlay window, by disclosing that the multi window function may be subsequently terminated [Jeong, paragraph 98, last 7 lines; figure 5C].

12-3.	Regarding claim 10, Yun-Jin-Jeong teach all the limitations of claim 8, wherein the presentation of the window in the selected state comprises a first presentation of a selectable action as being performable on the window, and wherein the presentation of the overlay window comprises a second presentation of the selectable action as being performable on the overlay window, by disclosing that the menu provides a plurality of selectable controls [Yun, paragraphs 111-113, 125; Jin, paragraphs 281-283; Jeong, paragraph 110] and the overlaid window would provide similar controls [Jin, paragraph 283; Jeong, figure 5C].

12-4.	Regarding claim 11, Yun-Jin-Jeong teach all the limitations of claim 10, wherein the selectable action is a picture-in-picture action, by disclosing providing at least one virtual button to provide a pop-up window [Jeong, paragraph 112].
Yun-Jin-Jeong teach the claim wherein the instructions further comprising: presenting, on the display, video game content of a video game application executed on the computer system, by disclosing that the list of applications is displayed overlaid on an execution screen of an application [Yun, paragraphs 143-144; figure 10, paragraph 151-152, figure 12]. The application may be a video game [Yun paragraph 6].
Yun-Jin-Jeong teach receiving a user selection of the selectable action; and presenting the content of the application as a picture-in-picture within the video game content, by disclosing that when the pop-up window related virtual button of an item in the list is selected, the display control module outputs an execution screen of the application as a pop-up window [Jeong, paragraph 112].

12-5.	Regarding claim 12, Yun-Jin-Jeong teach all the limitations of claim 10, wherein the selectable action is a pin-to-side action, by disclosing providing at least one virtual button to provide a split window [Jeong, paragraph 112].
	Yun-Jin-Jeong teach the claim wherein the instructions further comprise: presenting, on the display, video game content of a video game application executed on the computer system, by disclosing that the list of applications is displayed overlaid on an execution screen of an application [Yun, paragraphs 143-144; figure 10, paragraph 151-152, figure 12]. The application may be a video game [Yun paragraph 6]. 
Yun-Jin-Jeong teach receiving a user selection of the selectable action; and presenting the overlay window as a pinned window adjacent to the video game content, by disclosing that when the split window related virtual button of an item in the list is selected, the display control module outputs an execution screen of the application as a split window [Jeong, paragraph 113].

12-6.	Regarding claim 13, Yun-Jin-Jeong teach all the limitations of claim 10, further comprise: presenting, on the display, video game content of a video game application executed on the computer system, by disclosing that the list of applications is displayed overlaid on an execution screen of an application [Yun, paragraphs 143-144; figure 10, paragraph 151-152, figure 12]. The application may be a video game [Yun paragraph 6].
Yun-Jin-Jeong teach receiving a user selection of the selectable action; performing the selectable action on the overlay window while the execution of the video game application and the presentation of the video game content continue; and changing, upon performing the selectable action, user control from the overlay window to the video game content, by disclosing that the user may terminate an application from the list of applications, which would cause the preview of the application to disappear [Yun, paragraph 158].
Yun-Jin-Jeong teach wherein the menu is presented in a layer over the video game content in response to user input requesting the menu, by disclosing that the list of applications is displayed overlaid on an execution screen of an application in response to user input [Yun, paragraphs 143-144; figure 10, paragraph 151-152, figure 12]. The application may be a video game [Yun paragraph 6].

12-7.	Regarding claim 14, Yun-Jin-Jeong teach all the limitations of claim 13, wherein the operations further comprise: presenting, in the layer, a plurality of windows of the menu in a glanced state, the plurality of windows comprising the window, by disclosing that a window may be displayed in three modes – a reduced mode, a general mode, and an expanded mode [Jin, paragraph 278].
Yun-Jin-Jeong teach receiving a user scroll through the plurality of windows; and presenting, in the layer, the window in the focused state based on the user scroll being over the window, by disclosing that when in reduced mode and the user inputs a tap gesture to one of the windows, the tapped window is changed to a general mode, which is a larger size [Jin, paragraphs 323-324; figure 46(b)-(c)].

Allowable Subject Matter
13.	 Claims 1-7 and 15-21 are rejected on the ground of nonstatutory obviousness-type double patenting, but would be allowable if a terminal disclaimer were submitted to overcome the double patenting rejection.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178